Action to recover accidental death benefits under a policy ■ of insurance issued by the defendant on the life of plaintiff’s deceased husband. The face amount of the policy was paid and liability was denied for accidental benefits. Judgment in favor of the plaintiff and against the defendant reversed on the law and a new trial granted, with costs to abide the event. It was reversible error to receive the proof as to the action taken by another insurance company on its policy of insurance. Error was also committed in the charge in relation to the inferences that might be drawn from such proof. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.